Citation Nr: 0638770	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-41 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), now rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for PTSD.  In 
April 2004, the RO granted a temporary total rating for a 
period of hospitalization and an increased rating of 30 
percent, and in December 2005, the RO granted an increased 
rating of 70 percent, effective March 1, 2004.  


FINDINGS OF FACT

1.  From the date of claim until January 8, 2004, the 
veteran's PTSD was manifested by some social and occupational 
impairment with reduced work efficiency due to sleeplessness, 
nightmares, flashbacks, hallucinations, agitation, 
depression, and withdrawal from some interpersonal contact.  
There were no panic attacks or suicidal or homicidal 
ideations.  He did not display impaired judgment, abstract 
thinking, or communication skills, or experience difficulty 
understanding complex instructions.  His appearance, speech, 
thought processes, and memory were not deficient.  He 
maintained relationships with his family and was capable of 
returning to work.  

2.  The veteran received in-patient rehabilitative care for 
PTSD from January 8, 2004, to February 13, 2004. 

3.  From March 1, 2004, the veteran's PTSD was manifested by 
occupational and social impairment in most areas due to 
sleeplessness, nightmares, flashbacks, intrusive thoughts, 
memory and concentration deficits, and social isolation. 
Insight and judgment were fair and affected by intrusive 
thoughts.  There were no obsessive ritual behaviors, suicide 
ideations, disorientation, or lack of care for personal 
appearance.  There were no deficits in communication skills, 
thought processes, or ability to understand complex 
instructions.   He was capable of the activities of daily 
living, financial management, and work requiring minimal 
contact with others.  


CONCLUSION OF LAW

The criteria for an increased initial rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, Diagnostic Code (DC) 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003, September 
2004, and December 2005; rating decisions in August 2003, 
September 2004, and December 2005; and a statement of the 
case in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army infantryman with combat service 
in the Republic of Vietnam from March 1969 to September 1969.  
He contends that his symptoms of PTSD are more severe, and he 
seeks a higher initial rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).
 
Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In May 2003, the veteran was admitted to a VA domiciliary in 
Biloxi, Mississippi for treatment for alcohol abuse.  He had 
previously completed a program in 1984 and remained sober for 
12 years, but had relapsed in the last year.  A VA therapist 
noted that the veteran was married, had a good relationship 
with his wife and children, and reported no domestic or 
social problems.  He had been employed as an industrial 
equipment operator, but had not worked since April 2002 
because of a physical problem.  He had no suicidal or 
homicidal ideations and no previous mental health treatment.  
He did experience some short and long term memory loss.  The 
therapist noted that the veteran chose to participate in an 
anger management group and had a positive motivation for the 
treatment program.  A VA psychologist also examined the 
veteran and noted that his mood, abstract thinking, and 
thought processes were good. He noted no memory deficits.  
The treatment plan was to complete the domiciliary program 
and to return to his residence with his family.  The 
psychologist diagnosed alcohol dependence and "sub-
diagnostic PTSD" without further explanation.  He assigned a 
global assessment of functioning score of 65, indicating mild 
symptoms with some difficulty in social or occupational 
functioning.   

In a July 2003 letter, two VA social workers briefly stated 
that they had conducted a clinical assessment for the 
veteran's "underlying PTSD."  They noted that he displayed 
symptoms of anger, irritability, anxiety, depression, 
difficulty trusting others, emotional numbness, survivor's 
guilt, hyper-alertness, startle response, impacted grief, 
intrusive memories, social isolation, loss of interest, 
problems with authority, and nightmares relating to combat.  
They diagnosed severe chronic PTSD.  No clinical notes from 
the social workers are of record. 

However, the same month, another VA psychologist examined the 
veteran and noted that he was still residing at the VA 
domiciliary and participating in on-going substance abuse and 
part time work programs.  The veteran stated that he had been 
laid off from his last job because of an ear disorder that 
caused imbalance.  His wife visited him regularly and 
conducted his financial affairs, even though he was capable 
of doing so.  The psychologist noted that the veteran 
reported sleeplessness, nightmares, and flashbacks of his 
combat experiences several times per week. He also reported 
getting angry with people and withdrawing from personal 
interactions, and experiencing aural and visual 
hallucinations.  The veteran further stated that his main 
concerns were his physical and financial problems.  On 
examination, he was pleasant and cooperative but mildly 
depressed, withdrawn, and easily agitated.  His thought 
processes were logical and goal directed.  He was not 
suicidal or homicidal, and the examiner stated that the 
hallucinations were likely due to alcohol abuse.  He was 
appropriately oriented with no memory deficits.  Although he 
had few friends, the examiner stated that the veteran could 
successfully maintain a work assignment. 
He diagnosed mild PTSD and assigned a GAF of 66. 

No clinical notes are of record for domiciliary treatment, if 
any, from July 2003 to December 2003.  In early January 2004, 
the veteran was admitted to the PTSD Residential 
Rehabilitation Program at the VA Medical Center (VAMC) in New 
Orleans with an initial diagnosis of prolonged PTSD.  
Treatment notes for this six week program showed that the 
veteran was attentive, participated actively in group 
discussions, expressing understanding and often offering 
appropriate comments.  He participated in group sessions 
involving coping skills, stress and anger management, family 
life, recreational therapy, and the patient "government."  
He was noted to have positive socialization, good motivation, 
and above average attention to detail. 

In a February 2004 discharge summary note, the director of 
the PTSD program team stated that the veteran had 
successfully completed the program.  He noted that the 
veteran still experienced nightmares, flashbacks, 
hypervigilance, anger dyscontrol, social isolation, emotional 
numbness, anxiety, and depression.  However, he also stated:

He has worked hard on all aspects of his illness.  
He has learned some new skills in stress and anger 
management.  He has developed new techniques of 
coping and communications.  He has processed some 
grief and trauma.  His medications have been 
regulated.  He is somewhat less depressed and 
anxious.  He has gotten new insights into his 
personality and its influence on his life and 
illness.  

The director assigned a GAF of 41 indicating serious 
impairment of social and occupational function.  He stated 
that the veteran's impairment was permanent and that he would 
never be capable of returning to full employment.  

In May 2004, a VA psychiatrist at the VAMC in Biloxi noted 
that the veteran had returned to the domiciliary contrary to 
a plan to return home following treatment in New Orleans.  
The psychiatrist noted that the veteran was functioning only 
at a marginal level in the day treatment program.  The 
veteran experienced sleeplessness, nightmares, 
hypervigilance, and was in a markedly despondent mood, 
although without suicidal ideations.  The psychiatrist 
assigned a GAF of 40, again indicating serious impairments 
and stated, "This veteran is totally disabled and is unable 
to function in any capacity in the work place." 

However, in July 2004, a VA social worker noted that the 
veteran stated that he was doing well.  She noted that he was 
actively participating in the day treatment program and that 
it was bringing him out socially.  Although he desired to 
remain in residence in the program until his compensation 
claim was decided, he was advised to seek a local residence 
with family, friends, or a roommate.  He was granted several 
extensions until September 2004.  In August 2004, the VA 
psychiatrist noted in a routine follow-up report that the 
veteran continued to experience nightmares and displayed 
guarded behavior.  He assigned a GAF of 45.  

In October 2004, a VA social worker noted that the veteran 
had achieved maximum benefit from the domiciliary program and 
that he had maintained frequent contact with his family.  The 
veteran had moved into a residence with a friend and 
continued participation in the day treatment program.  
Several subsequent treatment notes showed that, although his 
affect remained flat, he did actively participate in the 
program group sessions and activities.  However, he continued 
to have nightmares and exhibit distrust of others.  In 
November 2004, a treatment note showed that the veteran's 
affect on that day was bright, and that he had interacted 
positively with friends over a weekend.  However, on other 
occasions in December 2004, he appeared withdrawn and did not 
interact with his peers.  He reported increasing 
sleeplessness and frequency of nightmares.  In another 
follow-up examination in January 2005, the VA psychiatrist 
noted continued intrusive thoughts, nightmares, social 
isolation, and lack of interest in activities other than 
those offered by the program. 

In March 2005, the veteran testified at an RO hearing 
regarding his continued nightmares, flashbacks, and social 
isolation.  He remained separated from his wife and had few 
personal interactions other than with other patients and a 
strained relationship with a female friend.  He experienced 
aural hallucinations related to combat.  He felt that his 
symptoms were worse because he now avoided all groups of 
people, feeling uncomfortable even in group treatment 
sessions.  

In April 2005, a VA psychologist noted the veteran's reports 
of continued nightmares, sleeplessness, intrusive thoughts, 
social isolation, and lack of interest in anything.  He 
reported that he still attended daily treatment sessions, but 
no longer had close contacts with his family.  When not in 
treatment or shopping for groceries, he remained in his room.  
On examination, the psychologist noted that the veteran was 
deeply and chronically depressed.  He was preoccupied with 
his combat experiences although his memory and concentration 
were impaired because of them.  However, he was alert and 
oriented with appropriate care to personal appearance.  His 
insight was adequate for treatment but was limited by the 
intensity of avoidance.  His judgment was functional and he 
was capable of managing his own financial affairs.  The 
psychiatrist assigned a GAF of 45, indicating severe 
occupational and social impairment.  He stated that the 
veteran could sustain employment only in a job that 
maintained social isolation.  

The record contains the clinical notes of medical providers 
in the day treatment program for the remainder of 2005.  The 
veteran's symptoms remained substantially unchanged with 
occasional comments that showed some improvement in 
socialization.  In August 2005, the veteran was noted to 
appear bright and enjoyed playing cards with friends.  In 
September 2005, he was noted to be relaxed and joking with 
his peers.  On occasion, the veteran reported an improved 
relationship with a roommate and woman friend, but on other 
occasions reported strained situations.  In another follow-up 
examination in October 2005, the VA psychiatrist noted that 
the veteran was "doing only fair" and continued to remain 
isolated when not in the day programs, one at the clinic and 
one at the VA Vet Center in Biloxi. 

In November 2005 letter, two social workers from the Biloxi 
Vet Center stated that the veteran had undergone a change in 
living arrangements as a result of a hurricane that had added 
additional stress and increased his depression.  They also 
stated that the veteran had experienced increased intrusive 
thoughts, anger difficulty, and social withdrawal.  No 
clinical reports were included with their letter. 

The Board concludes that the veteran's PTSD warranted a 
rating not greater than 30 percent from the date of claim 
until entry into the in-patient rehabilitation program on 
January 8, 2004, and that a temporary total rating for that 
hospitalization was warranted from that date until March 1, 
2004.  In evaluations in May 2003 and July 2003, the veteran 
displayed symptoms of sleeplessness, nightmares, flashbacks, 
hallucinations, and withdrawal.  However, he did not express 
suicidal or homicidal ideations, and his appearance, speech, 
thought processes, and memory were not deficient.  The 
veteran was laid off from his job due to a physical problem 
and had previously been productive as a truck driver and 
equipment operator.  He had strong relationships with his 
family.  Both evaluators indicated that the veteran's 
symptoms at that time were mild.  The Board considered but 
placed less probative weight on the July 2003 letter from two 
VA PTSD clinic social workers.  The letter contained little 
more than a list of nearly every PTSD symptom in DSM-IV.  
Although the social workers diagnosed a severe impairment, 
their report did not include clinical notes or a rationale.  
A higher rating for this period is not warranted because the 
veteran did not have impaired judgment or abstract thinking, 
panic attacks, difficulty understanding complex instructions, 
or communication skills.  He maintained relationships with 
his family and was assessed as capable of returning to work.  

The Board further concludes that a rating not greater than 70 
percent is warranted, effective March 1, 2003, the first day 
of the month following discharge from in-patient treatment.  
The Board acknowledges the level of specialized care and 
experience of the medical providers in the VAMC PTSD resident 
program.  However, the Board placed somewhat less probative 
weight on the director's discharge report.  In-patient 
treatment notes and some comments by the director described 
the veteran as working hard on the program and making 
progress.  Yet, the director concluded by assessing serious 
permanent impairment precluding all future employment.  This 
final conclusion was not supported by any clinical evidence.  
It appears to conclude that his program was ineffective: 
admission of a veteran with mild to moderate symptoms; 
cooperation, participation, and progress by the veteran; and 
then discharge with serious permanent impairment.   

Nevertheless, treatment noted and periodic evaluations by the 
veteran's attending VA psychiatrist from May 2004 to October 
2005 do consistently show that the veteran experienced 
occupational and social impairment in most areas.  Symptoms 
of sleeplessness, nightmares, flashbacks, intrusive thoughts, 
and social isolation persisted.  The veteran chose to reside 
away from his family, first in the domiciliary and later in a 
rented room.  The evidence showed that he remained 
chronically depressed, with occasional and brief episodes of 
more positive mood.  The aggregate of the evidence shows 
slight improvement from the "marginal" in May 2004 to 
"fair" in October 2005.  Throughout this time, the veteran 
was participating substantially in two VA programs.  Although 
the attending VA psychologist frequently mentioned 
irritability and a lack of anger control, no episodes of that 
behavior were noted by day program clinicians.  The veteran 
never displayed obsessive ritual behaviors, suicide 
ideations, disorientation, or lack of care for personal 
appearance.  His communication skills were never deficient.  
Memory and concentration were occasionally affected by 
intrusive thoughts of combat, but there was no loss of 
ability to understand complex instructions.  He was always 
assessed as capable of the activities of daily living and his 
own financial management.  Although he reported no social 
contacts outside the clinics, he demonstrated some ability to 
relate to others in the treatment program and was able to 
maintain some effective relationships, however strained, with 
his roommate and a woman friend. 

A higher rating is not warranted because the veteran's social 
and occupational impairment is not total.  Although he 
reported hallucinations on occasion, he never exhibited gross 
impairment of thought processes, communication, or grossly 
inappropriate behavior.  He was never disoriented as to time 
and place and was always assessed at being capable of the 
activities of daily living and financial management.  The 
Board acknowledges that the in-patient program director 
(February 2004) and the attending psychiatrist (once in May 
2004) stated that the veteran was totally disabled and 
permanently precluded from any employment. However, the Board 
places less probative weight on the opinions because they 
were conclusory, without supporting rationale, and contrary 
to other evidence.  Although depressed, withdrawn, and often 
lacking interest, the veteran was successful in participating 
and interacting with others in all group programs.  There was 
no evidence of confrontations or angry interactions with 
others, in or outside the clinics.  He showed no deficits in 
skills such as vehicle operations and financial management.  
Even if a job with some isolation is advisable, as 
recommended by the VA psychologist in April 2005, total 
impairment due to PTSD is not indicated.  

The weight of the credible evidence demonstrates that the 
veteran's PTSD warrants staged ratings of 30 percent, but not 
greater, from the time of claim until the start of in-patient 
treatment in January 2004, and 70 percent, but not greater, 
after March 1, 2004.  A temporary total rating for in-patient 
treatment in 2004 is warranted and has been appropriately 
assigned.

Therefore, the Board finds that an increased initial rating 
for PTSD is not warranted.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased initial rating for post-traumatic stress 
disorder (PTSD) is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


